Title: From James Madison to James Madison, Sr., 27 May 1783
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. May 27. 1783.
I duly recd. yours of the 16th. inst: yesterday by the post, and hope as you are fixing a communication with Fredg. that I shall hear often from you during my stay here thro’ the same channel, as I shall be attentive on my side to fulfil your wishes on that subject. How long my stay will be continued here is uncertain, but longer probably than my last indicated. I wish for this reason, that tho’ I shall attend to the bark & Vitriol for my mother, an intermediate supply may be procured within the State. I shall endeavor to provide a chair for you, on a convenient model, perhaps with a top to it if such an addition will not too much augment the price. I have hitherto not been inattentive to the request of Mos: Joseph, but shall in consequence of your letter renew my efforts for the books, which the return of peace, renders more likely to be attainable for him. I see few books in the Catalogue which you have sent which are worth purchasing, but I will peruse it more carefully & send you the titles of such as I may select.
I rcd. a letter from Mr. Jos: Chew a few days ago by which & the information of Col: Wadsworth who brought it & is a friend of his, I find that he is in N.Y. with his family, that they are all well, that he continues as yet to hold a post which supports them comfortably, that altho’ he has enjoyed opportunities of honestly laying up profits, his generosity of temper has prevented it. I can-not learn whether he proposes to remain in this country or not, but am inclined to think he will go to Canada, where he has some little expectations. He seems to be exceedingly anxious to hear of his friends in Virga. and I have written as fully to him on the subject as my knowledge would admit. I wish some of his friends on the spot & particularly yourself would write to him. Besides the information he wd. receive, it would be a pleasing proof to him that he still retained a place in their remembrance & regards.
We are without information of late as to the progress of the difinitive Treaty, and of the bill in the British Parliamt. for opening trade with the U. States. The confusions produced in their councils by the long suspension of the Ministry seem to put every thing to a stand. The paper which I inclose will give you the latest information on that subject. Remember me affectionately to all the family & be assured that I am
Yr. dutiful son
J. Madison Jr.
P.S. I have got a piece of silk for Sally which I shall send by the first opportunity if any offers before I set out myself. Perhaps I may make an addition to it. Fanny I suppose too must not be overlooked.
